 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES C. WASHINGTON,                              No. 2:19-cv-0319 KJN P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    GEORGE JAIME,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915.

20          Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

21   the costs of suit. Accordingly, the request for leave to proceed in forma pauperis is granted. See

22   28 U.S.C. § 1915(a).

23          The court’s records reveal that petitioner has previously filed an application for a writ of

24   habeas corpus attacking the conviction and sentence challenged in this case. The previous

25   application was filed on July 14, 2016, and was dismissed as untimely on July 14, 2017. The

26   dismissal of a habeas petition as untimely “constitutes an adjudication on the merits that renders

27   future petitions under § 2254 challenging the same conviction ‘second or successive’ petitions

28   under § 2244(b).” McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009).
                                                       1
 1            Before petitioner can proceed with the instant application, he must move in the United

 2   States Court of Appeals for the Ninth Circuit for an order authorizing the district court to consider

 3   the application. 28 U.S.C. § 2244(b)(3). Therefore, petitioner’s application must be dismissed

 4   without prejudice to its re-filing upon obtaining authorization from the United States Court of

 5   Appeals for the Ninth Circuit.

 6            In accordance with the above, IT IS HEREBY ORDERED that:

 7            1. Petitioner’s application to proceed in forma pauperis (ECF Nos. 5, 8) is granted; and

 8            2. The Clerk of the Court is directed to assign a district judge to this case; and

 9            IT IS RECOMMENDED that this action be dismissed without prejudice.

10            These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, petitioner may file written

13   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

14   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

15   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

16   F.2d 1153 (9th Cir. 1991).

17   Dated: March 26, 2019

18

19

20
     /wash0319.succ
21

22

23

24

25

26
27

28
                                                         2
